DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-16 are canceled. Claims 17-29 are pending. 

Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the relied upon references fail to teach that “…the conductive wall formed from a single metallic sheet…”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The claims as presented are apparatus claims and the arguments in the remarks are in regards to “product by process” claims. The claims do not require that the structural elements be integral or monolithic. The alleged argued process of making the product does not impart an integral structure on the final apparatus. 
Applicant's arguments (Furthermore, the cited reference has not been shown in the Office Action to teach "wherein, the first surface of the conductive wall is configured to accommodate the plurality of ice forming blocks and the second surface of the conductive wall is configured to come in contact with at least one of refrigerant and defrost fluid." On pages 6 and 10 of the remarks) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant fails to argue why the references fail to teach the referenced limitation. Pursuant to MPEP 2145 I., applicant is required to proffer evidence and not just an argument. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-18, 20, 23, 25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dedricks et al. (3,430,452), hereafter referred to as “Dedricks.”

Regarding Claim 17: Dedricks teaches an evaporator assembly (14) for a vertical flow type ice making machine (title, 10), the evaporator assembly (14) comprising: 
a frame (12); 
a plurality of vertical cooling surfaces (surfaces of cells 16), each spaced at a distance and extending in a first direction within the frame (12); a plurality of horizontal cooling surfaces (94, 96), each spaced at a distance and extending in a second direction perpendicular to the first direction within the frame (12), wherein, an intersection of the plurality of vertical and horizontal cooling surfaces defines a plurality of ice forming blocks (16); at least one conductive wall (30) having a first surface and a second surface (Column 3, lines 23-39), characterized in that, the at least one conductive wall and the horizontal cooling surfaces at a top end of the at least one conductive wall are formed from a single metallic sheet (aluminum), wherein, the first surface of the conductive wall (30) is configured to accommodate the plurality of ice forming blocks (16) and the second surface of the conductive wall (30) is configured to come in contact with at least one of refrigerant (Column 3, lines 34-39) and defrost fluid (Column 3, lines 63-66), and; the second surface of each of the at least one conductive wall (30) is configured to define a plurality of channels (34), wherein each of the plurality of channels (34) are configured vertically one above the other (see Figure 1). 

Regarding Claim 18: Dedricks further teaches wherein each of the plurality of channels (34) is formed by configuring two of the at least one conductive walls (see Figure 1), such that second surface of the at least one conductive walls face each other (see Figure 1).  

Regarding Claim 20: Dedricks further teaches wherein the first directions is a vertical direction, and the second directions is a horizontal direction (see the three dimensional structure in Figure 1). 

Regarding Claim 23: Dedricks further teaches wherein a top end of each of the at least one conductive wall (walls of 14, Column 3, lines 22-39) is fixedly connected to the horizontal cooling surface (see Figure 3). 


Regarding Claim 25:  Dedricks further teaches comprising at least one pivotable flap (100) connected to the frame (12 and 26). 

Regarding Claim 27: Dedricks further teaches comprising at least one side plate (420 and 420b) arranged parallel to the plurality of vertical cooling surfaces (surfaces of cells 16) and is configured to enclose the plurality of ice forming blocks (see Figure 4). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dedricks et al. (3,430,452), hereafter referred to as “Dedricks,” in view of Minari et al. (5,419,151), hereafter referred to “Minari.”

Regarding Claim 19: Dedricks fails to teach wherein the frame is made of a polymeric material. 
Minari further teaches wherein a frame (10) is made of a polymeric material (Column 3, lines 19-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the frame is made of a polymeric material to the structure of Dedricks as taught by Minari in order to advantageously use well-known synthetic materials (Minari, Column 3, lines 15-34).

Regarding Claim 24: Dedricks fails to teach comprises at least a fluid tank and one conductive strip extending from a plurality of channels to the fluid tank provided below the evaporator assembly. 
Minari further teaches at least a fluid tank (12) and one conductive strip (10, Column 3, lines 15-30) extending from a plurality of channels (15) to the fluid tank provided below an evaporator assembly (see Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided at least a fluid tank and one conductive strip extending from a plurality of channels to the fluid tank provided below the evaporator assembly to the structure of Dedricks as taught by Minari in order to advantageously guide ice and water into the sump (Minari, Column 2, lines 58-68).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dedricks et al. (3,430,452), hereafter referred to as “Dedricks,” in view of Nelson (4,903,504).

Regarding Claim 21: Dedricks fails to teach wherein the horizontal cooling surfaces are defined with a plurality of slots for accommodating the plurality of vertical cooling surfaces. 
Nelson teaches wherein a horizontal cooling surfaces (64) are defined with a plurality of slots (74, see Figure 10) for accommodating a plurality of vertical cooling surfaces (66). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the horizontal cooling surfaces are defined with a plurality of slots for accommodating the plurality of vertical cooling surfaces to the structure of Dedricks as taught by Nelson in order to advantageously use interlocking parts to form the grid assembly (Nelson, Column 6, lines 20-34).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dedricks et al. (3,430,452), hereafter referred to as “Dedricks,” in view of Toya (4,580,410). 

Regarding Claim 22: Dedricks fails to teach wherein the plurality of channels is defined by a plurality of rectangular tubes positioned one above the other. 
Toya teaches wherein a plurality of channels (3) is defined by a plurality of rectangular tubes positioned one above the other (see Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the plurality of channels  is defined by a plurality of rectangular tubes positioned one above the other to the structure of Dedricks as taught by Toya in order to advantageously use well-known tube sizes and shapes (Toya, Column 2, lines 60-61).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Dedricks et al. (3,430,452), hereafter referred to as “Dedricks,” in view of Nelson (4,452,049). 

Regarding Claim 26: Dedricks fails to teach wherein the frame houses at least one water flow line and at least one defrost fluid spray line. 
Nelson teaches a frame houses at least one water flow line (via 288’) and at least one defrost fluid spray line (Column 15, lines 37-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the frame houses at least one water flow line and at least one defrost fluid spray line to the structure of Dedricks as taught by Nelson in order to advantageously use bored structure to pass hot gas into the assembly to facilitate ice removal (Nelson, Column 15, lines 37-49).


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Dedricks et al. (3,430,452), hereafter referred to as “Dedricks,” in view of Stensrud et al. (US 6, 247, 318 B1), hereafter referred to as “Stensrud.”

Regarding Claim 28: Dedricks fails to teach wherein the conductive walls are of a curled profile.
Stensrud teaches wherein a conductive walls (62) are of a curled profile (see Figure 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the conductive walls are of a curled profile to the structure of Dedricks as taught by Stensrud in order to advantageously use bored structure to pass refrigerant into the assembly instead of a separate cooling (Stensrud, Column 3, lines 34-43).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Dedricks et al. (3,430,452), hereafter referred to as “Dedricks,” in view of Naruse et al. (5,237,837), hereafter referred to as “Naruse.”

Regarding Claim 29: Dedricks further teaches a vertical flow type ice making machine (10) as claimed in claim 17, the machine (10) comprising: one or more evaporator assemblies (14), each of the one or more evaporator assemblies (14) comprising: 
a frame (12); 
a plurality of vertical cooling surfaces (surfaces of cells 16), each spaced at a distance and extending in a first direction within the frame (see Figure 1, 12); a plurality of horizontal cooling surfaces (horizontal surfaces of 16), each spaced at a distance and extending in a second direction perpendicular to the first direction within the frame (12); wherein, an intersection of the plurality of first and second cooling surfaces defines a plurality of ice forming blocks (16); at least fluid flow line (40) positioned upstream side of each of the one or more evaporator assemblies (14) for supplying liquid onto the plurality of ice forming blocks (16); 
at least one conductive wall (30) having a first surface and a second surface, wherein the at least one conductive wall (30) and the horizontal cooling surfaces at a top end of the at least one conductive wall (30) are formed from a single metallic sheet (aluminum); the first surface of the conductive wall is configured to accommodate the plurality of ice forming blocks (16) and the second surface of the conductive wall (30) is configured to come in contact with at least one of refrigerant (Column 3, lines 34-39) and defrost fluid (Column 3, lines 63-66); the second surface of each of the at least one conductive wall is configured to define a plurality of channels (34); wherein, each of the plurality of channels (34) are configured vertically one above the other (see Figure 1).
Dedricks fails to teach at least one defrost fluid tube positioned in upstream side of the plurality of conductive walls for selectively supplying the defrost fluid onto the plurality of conductive walls.
Naruse teaches at least one defrost fluid tube (22 from 75) positioned in upstream side of a plurality of conductive walls (31) for selectively supplying the defrost fluid onto the plurality of conductive walls (31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided at least one defrost fluid tube positioned in upstream side of the plurality of conductive walls for selectively supplying the defrost fluid onto the plurality of conductive walls to the structure of Dedricks as taught by Naruse in order to advantageously use pumped water to facilitate ice removal (Naruse, Column 3, lines 27-48).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Breeding (3,220,205).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        


                                                                                                                                                                                                     /ERIC S RUPPERT/Primary Examiner, Art Unit 3763